department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org organization name xx date address address date uil org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein certified mail-return receipt requested last date for filing a petition with the tax_court december 20xx dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons exemption from income_tax is a matter of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions sec_6033 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status you have not established that you have been operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose you failed to establish that you were engaged in exempt_activities that your expenditures were for exempt purposes and that your assets did not inure to private shareholder or individuals based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hansen acting director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service tege eo examination hopkins plaza - room baltimore md taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f year period ended 20xx schedule number or exhibit om se explanations of items tax identification_number name of taxpayer org legend org organization name city bm-1 board member xx date xyz state address address city issue whether the organization known as org has operated exclusively for sec_501 purposes and if not whether their exempt status should be revoked facts the organization org was incorporated in the state of xyz on september 20xx a letter letter dated april 20xx granted org tax-exempt status as an organization exempt from income_tax under internal_revenue_code hereinafter referred to as irc or code sec_501 as an organization described in sec_501 because org was a newly created organization the internal_revenue_service irs did not make a final_determination of the organization’s foundation status under sec_509 of the code instead they were granted an advance_ruling period in which they would be treated as a publicly_supported_organization and not as a private_foundation the advance_ruling period began october 20xx and ended december 20xx after several attempts were made to contact the organization by telephone letter informing the organization of the examination was mailed to the last_known_address of org identified as address city xyz this correspondence was returned by the united_states post office usps as unclaimed on april 20xx several more attempts were made to contact the organization via certified mail but were not successful research was performed to locate bm-1 who is listed as the registered agent for org and was also the initial president of the organization bm-1 nee bm-1 was located on july 20xx internal revenue_agent ira discussed the current status of the organization with bm-1 who informed ra that the organization ceased operations not long after exemption was granted 20xx she stated the organization has never operated as an exempt_organization no exempt_activities due to their inability to obtain grants to support the activities detailed on the application_for exemption form_1023 they did not file articles of dissolution with the state of xyz as they did not own any assets at that time the xyz department of taxation website lists the current status of org as forfeit due to failure_to_file personal_property_tax returns according to the xyz department of taxation an organization is considered forfeit if they fail to file any required return s and or pay any outstanding fees penalties once an organization is classified as forfeit they can only be reclassified as active after filing any delinquent returns and or paying outstanding fees penalties and resubmitting the articles of incorporation form 886-a catalog number 20810w -page__ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number year period ended 20xx according to internal irs documents the organization has never filed form_990 or any other federal returns since exemption was granted bm-1 concurred that they have never filed any returns as they received no income nor made any disbursements no documentation could be obtained that would evidence any exempt_function activities engaged in since exemption was granted law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection i and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office the dual test organized and operated sec_501 requires an organization to be both organized and operated exclusively for one or more sec_501 purposes if the organization fails either the organizational_test or the operational_test it is not exempt reg c -1 a church of visible intelligence that governs the universe v u s clct the organizational_test concerns the organization’s articles of organization or comparable governing document the operational_test concerns the organization’s activities a deficiency in an organization’s governing document cannot be cured by the organization’s actual operations likewise an organization whose activities are not within the statute will not qualify for exemption by virtue of a well written charter reg c -1 b gv operational_test sec_1_501_c_3_-1 defines appropriate exempt purposes an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer org tax identification_number fostering national or international sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment prevention of cruelty to children or animal sec_2 only if it engages primarily in activities that accomplish those purposes in above it is not so operated if more than an insubstantial part of its activities do not further those purposes meaning of operated exclusively reg c -1 c provide that an organization is operated exclusively for charitable purposes year period ended 20kx the meaning of the term ‘exclusively’ as used in the statutes is no longer open to debate in 326_us_279 66_sct_112 90_led_67 the supreme court in giving effect to sec_811 of the social_security act in terms substantially the same as sec_501 of int rev code made this pronouncement tn this instance in order to fall within the claimed exemption an organization must be devoted to educational_purposes exclusively this plainly means that the presence of a single noneducational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes u s pincite s ct pincite 90_led_67 see also 190_f2d_738 302_f2d_934 cert_denied 372_us_976 83_sct_1109 10_led_141 285_f2d_800 cert_denied the most liberal of constructions does not mean that statutory words and phrases are to be given unusual or tortured meanings unjustified by legislative intent or that express limitations on exemption are to be ignored see 326_us_279 66_sct_112 furthermore sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals public v private purposes reg c -1 d ii provide that to meet the operational_test an organization must be engaged in activities furthering public purposes rather than private interests it must not be operated for the benefit of designated individuals or the persons who created it the purposes specified in sec_501 pertaining to this particular organization which are all public purposes are separately analyzed below in order to establish that it meets the first criterion of the operational_test for tax-exempt status i that it is operated exclusively for exempt purposes an organization must prove that it is operated for a public purpose rather than for benefit of private interests such as those of its creator or his family shareholders or designated individuals presence of a single nonexempt purpose if substantial in nature will destroy the exemption 765_f2d_1387 c a charitable organizations form 886-a catalog number 20810w -s page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items tax identification_number form 886-a rev date name of taxpayer org reg c -1 d provide that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government promotion of social welfare year period ended 20xx educational purpose sec_1 an organization that is organized and operated exclusively for educational_purposes qualifies for exemption under sec_501 the regulations under reg c -1 d i define education as e capabilities community the instruction or training of the individual for the purpose of improving or developing his the instruction of the public on subjects useful to the individual and beneficial to the burden_of_proof the court in 510_us_870 114_sct_197 mem u s cited a long line of authority holding that the applicant bears the burden of showing it is entitled to exemption in 505_f2d_1068 6th cir the court stated that i jncome tax exemption must be strictly construed with any doubts to be resolved in favor of the taxing entity consequently determinations of the commissioner are presumed correct similarly the court cited welch v helvering 190_us_111 and modern cases following its stricture that p laintiff thus bears the burden of proving its entitlement to an exemption see also 670_f2d_104 9th cir 588_fsupp_693 d d c the tax_court has consistently stated that a statute creating an exemption must be strictly construed and any doubt must be resolved in favor of the taxing power harding hospital inc v united_states of america f2d a f t r 2d ustc taxpayer’s position bm-1 stated the organization ceased operations not long after they were granted exemption as they were unable to secure funding for activities described in the application_for exemption form_1023 bm-1 has concurred that the organization has never had any exempt_activities and made the decision to cease operations in 20xx per a conversation with bm-1 on july and 20xx she has agreed with the proposed revocation service position form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date name of taxpayer org schedule number or exhibit explanations of items tax identification_number the issues affecting tax exempt status of org center on year period ended 20xx operational_test exempt status under sec_501 is a privilege as opposed to a right an organization granted tax-exempt status under sec_501 maintains the responsibility for substantiating continued eligibility for recognition thereunder organizations seeking to obtain or maintain tax-exempt status under sec_501 must meet two basic tests such organizations must be both organized and operated for sec_501 purposes the organizational_test is not being questioned at this juncture in st david's health care sy349_f3d_232 c a tex to pass the operational_test for tax-exempt status purported charitable_organization must show that it engages primarily in activities which accomplish its exempt_purpose its net_earnings do not inure to benefit of private shareholders or individuals it does not expend substantial part of its resources attempting to influence legislation or political campaigns and it serves valid purpose and confers public benefit failure to satisfy any one of these requirements will result in denial of tax exemption church of visible intelligence that governs the universe v u s cl_ct c1 ct according to internal irs documents the organization has never filed form_990 or any other federal returns no documentation could be obtained that would evidence any exempt_function activities engaged in since exemption was granted bm-1 concurred that they have never filed any returns as they received no income nor made any disbursements in 765_f2d_1387 the court found that purpose and objective to which income of an organization is devoted is ultimate test in determining whether it is operated exclusively for an exempt_purpose operationally it would appear that org has never conducted any exempt_function activities since they were granted tax exempt status beginning october 20xx there was no evidence of revenues or expenditures being made for activities that would support the conduct of any exempt_activities an organization must carry on exempt_function activities in order to be entitled to continued recognition of tax-exempt status under sec_501 c i-e dormant organizations are not entitled to such exempt status as they cannot meet the operational_test in 144_fsupp_74 the courts found an organization was not exempt due to the following the exempt_organization freidland failed to formulate and design a meaningful charitable e program one having a definite functional objective e purpose was identified ergo the accumulation of profits during this time was deemed unreasonable as no charitable form 886-a catalog number 20810w - page_-5 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer org explanations of items tax identification_number year period ended 20xx in 316_f2d_151 the third circuit confronted with the same problem affirmed the district court's holding in friedland case supra f_supp pincite and also made the following general pronouncement mindful of these principles we are impelled to conclude that the tax_court here correctly decided that the accumulations were unreasonable within the meaning of the statute several salient facts stand out foundation did not have a concrete or definite charitable program requiring the accumulation of a large percentage of its income under its corporate charter foundation possessed broad charitable powers but the fact remains that it failed to formulate and design a meaningful charitable program one having a definite functional objective an exemption is an exception to the norm of taxation an organization which seeks to obtain tax exempt status therefore bears a heavy burden to prove that it satisfies all the requirements of the exemption statute the supreme court repeatedly has said that exemptions from taxation are not granted by implication see eg 411_us_145 93_sct_1267 l-ed 2d and authorities therein cited the tax_court has stated consistently that ‘ a statute creating an exemption must be strictly construed and any doubt must be resolved in favor of the taxing power ’ 19_tc_1146 7_tc_1449 conclusion organizations seeking to obtain or maintain tax-exempt status under sec_501 must meet two basic tests these organizations must be both organized and operated for sec_501 purposes due to the lack of exempt_function activities we have concluded that the organization known as org has failed the operational_test it is the internal revenue service’s position that exemption under internal_revenue_code sec_501 should be revoked as of january 20xx form_1120 returns should be filed for the tax periods ending on or after january 20xx form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov -page_6
